DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 11/10/20.  As directed by the amendment, claims 1-14, 16-17, 21-24 have been amended. Claims 15, 18 and 20 have been cancelled. Claims 1-14, 16-17, 19, 21-24 are pending in this application.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

wherein the first yarn sections and the second yarn sections are each arranged on the first surface without penetrating the second surface …” without support in the specification as originally filed. Its noted that the Specification is silent to wherein the first yarn sections and the second yarn sections are each arranged on the first surface without penetrating the second surface.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 



In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 16-17, 19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter US 20100018075 A1 (herein after Meschter) in view of Dojan US 20110041359 (herein after Dojan).
Regarding claim 1, Meschter discloses a shoe upper (30) for a sports shoe (Abstract, as best seen in Figure 1 – the shoe being an athletic shoe), comprising: a first layer with a first surface (as seen in annotated Figure 1); a first continuous yarn (as seen in annotated Figure 8K) comprising a plurality of the first yarn sections (as seen in annotated Figure 8M) and a plurality of the second yarn sections (as seen in annotated Figure 8M) cover  a majority of the first surface of the shoe upper (as seen in annotated Figure 1), and a second continuous yarn (as seen in annotated Figure 8K), wherein the first yarn sections and the second yarn sections are each arranged on the first surface without penetrating the second surface (paragraphs 0036 and 0046 – Meschter discloses many different ways in which yarns can be attached to a material surface to include bonding which would prevent the yarns from penetrating the surface).











[AltContent: arrow][AltContent: textbox (First layer )]
[AltContent: textbox (A yarn section, 44a)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First surface- exterior surface.)]
    PNG
    media_image1.png
    744
    414
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Second continuous yarn)][AltContent: arrow][AltContent: textbox (First continuous yarn)]
    PNG
    media_image2.png
    736
    497
    media_image2.png
    Greyscale



[AltContent: textbox (Plurality of second sections)][AltContent: textbox (Plurality of fourth sections)][AltContent: textbox (Plurality of third sections)][AltContent: textbox (Plurality of first sections )][AltContent: arrow][AltContent: textbox (Edge of the shoe upper)] 
    PNG
    media_image3.png
    636
    708
    media_image3.png
    Greyscale

However, Meschter does not specifically disclose a first yarn section having a central axis and a second yarn section having a central axis, comprising a third yarn section having a central axis and a fourth yarn section having a central axis;  wherein the first yarn section is arranged adjacent to the second yarn section such that the central axes of the first and second yarn sections are substantially parallel to each other and the third yarn section is arranged adjacent to the fourth yarn section such that the central axes of the third and fourth yarn sections are substantially parallel to each other. 
Dojan teaches a first yarn section (as seen in annotated Figures 4 and 7B) having a central axis and a second yarn section having a central axis (as seen in annotated Figures 4 and 7B), comprising a third yarn section (as seen in annotated Figures 4 and 7B) having a central axis (as seen in annotated Figures 4 and 7B) and a fourth yarn section (as seen in annotated Figures 4 and 7B) having a central axis as seen in annotated Figures 4 and 7B); wherein the first yarn section is arranged adjacent to the second yarn section (as seen in annotated Figure 4) such that the central axes of the first and second yarn sections are substantially parallel to each other (as seen in annotated Figure 4, paragraphs 0030 and 0031) and the third yarn section is arranged adjacent to the fourth yarn section such that the central axes of the third and fourth yarn sections are substantially parallel to each other (as seen in annotated Figure 4, paragraphs 0030 and 0031).
[AltContent: arrow][AltContent: textbox (First yarn section)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Central axis)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second yarn section)][AltContent: textbox (Fourth yarn section)][AltContent: textbox (Third yarn section)]
    PNG
    media_image4.png
    714
    400
    media_image4.png
    Greyscale


Meschter is analogous art to the claimed invention as it relates to footwear with stitched/ embroidered yarn uppers; and, Dojan is analogous art to the claimed invention in that it also provides footwear with embroidered yarns on the upper.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the yarn sections of Meschter, with yarn sections being embroidered to the upper top surface, as taught by Dojan, in order to form an upper that can be reinforced in specific region and achieve a textured ornamental effect to meet a user’s personal style; and, the substitution of one attached yarn element for another would be a simple substitution of one known element (the yarn sections of Meschter) for another (yarn section of Dojan to obtain predictable results, an ability to create a selectively stronger reinforced upper without adding unnecessary weight to the upper which is aesthetically appealing.
[AltContent: textbox (A distance between the first yarn section and the second yarn section is smaller than at least one of a diameter of the first yam section.)]Regarding claim 2, the modified upper for a sports shoe of the combined references discloses a distance between the first yarn section and the second yarn section is smaller than at least one of a diameter of the first yam section (as seen in annotated Figure 7C of Dojan) and a diameter of the second yarn section (as best seen in Figure 7C of Dojan). 

[AltContent: arrow]

    PNG
    media_image5.png
    714
    374
    media_image5.png
    Greyscale

Regarding claim 3, the modified upper for a sports shoe of the combined references discloses the distance between the first yarn section and the second yarn section is smaller than one third of at least one of the first diameter and the second-diameter (as best seen in Figure 7C of Dojan- as the yarn sections merge together at the lace eyelets they would be capable of meeting the limitation). 
Regarding claim 4, the modified upper for a sports shoe of the combined references discloses the first yarn section (41,42 of Dojan) and the second yarn section (43 of Dojan) contact each other over at least a portion of a region where the first yarn section is arranged adjacent to the second yarn section such that the central axes of the first and second yarn section are substantially parallel to each (as best seen in Figure 4 of Dojan).
Regarding claim 5, the modified upper for a sports shoe of the combined references discloses the first yarn section (41, 42 of Dojan) and the second yarn section (43 of Dojan) contact each other over an entire length of a region.
Regarding claim 6, the modified upper for a sports shoe of the combined references discloses the wherein the entire length of the region is at least 1 cm (paragraph 0026 of Dojan - the sections run at least 12mm). 

Regarding claim 7, the modified upper for a sports shoe of the combined references discloses the plurality of the third yarn sections (as seen in annotated Figure 8M of Meschter) and the plurality of the fourth yarn sections (as seen in annotated Figure 8M of Meschter) are arranged in a heel region of the shoe upper extending between a lower edge of the shoe upper (as seen in annotated Figure 8M of Meschter) and an upper edge of the shoe upper (as seen in annotated Figure 8M of Meschter). 

Regarding claim 8, the modified upper for a sports shoe of the combined references discloses the first continuous yarn (as seen in annotated Figure 8K of Meschter) and the second continuous yarn form a single unitary continuous yarn (paragraph 0047 of Meschter). 

Regarding claim 9, the modified upper for a sports shoe of the combined references discloses wherein the plurality of first yarn sections (as best seen in Figure 7C of Dojan), and the plurality of second yarn sections cover substantially all of the first surface of the shoe upper (as best seen in Figure 1 of Meschter).

Regarding claim 10, the modified upper for a sports shoe of the combined references discloses wherein the central axes of the first and second yarn sections (as best seen in Figures 4 and 7C of Dojan) are not substantially parallel to the central axes of the third and fourth yarn sections (as best seen in Figures 4 and 7C of Dojan – the yarns moving closer together in the toe region and as such are not parallel in that region). 

Regarding claim 11, the modified upper for a sports shoe of the combined references discloses wherein a combined yarn density of the plurality of the first yarn sections (paragraphs 0028, 0029 and 0030 of Dojan) and the plurality of the second yarn sections is 5 to 20 yarns per centimeter (paragraph 0041 and 0051 of Meschter).  

Regarding claim 12, the modified upper for a sports shoe of the combined references discloses a plurality of areas with different combined yarn densities (paragraph 0028, paragraph 0030 and 0031 as best seen in Figure 7C of Dojan). 

Regarding claim 13, the modified upper for a sports shoe of the combined references discloses the combined yarn density each of the plurality of areas increases in a certain direction along a surface of the shoe upper (0030 and 0031 as best seen in Figure 7C of Dojan). 

Regarding claim 14, the modified upper for a sports shoe of the combined references discloses a diameter of the first continuous yarn is between 0.3 mm and 2 mm (as best seen in Figure 5, paragraph 0030 of Dojan).
Regarding claim 16, the modified upper for a sports shoe of the combined references discloses at least one reinforcing element is arranged between the first continuous yarn and the second continuous yarn (paragraph 0004 as best seen in Figure 8A, 43 of Dojan). 

Regarding claim 17, the modified upper for a sports shoe of the combined references discloses at least one of the first continuous yarn and the second continuous yarn is at least one of a melting yarn or a filament yarn (paragraph 0043, and 0028 of Dojan). 

Regarding claim 19, the modified upper for a sports shoe of the combined references discloses a shoe comprising the shoe upper (as best seen in Figure 1 of Dojan).

Regarding claim 21, Meschter discloses a shoe upper for a sports shoe (as seen in annotated Figure 1), comprising: a first layer with a first surface (as seen in annotated Figure 8 K and 8M); a first continuous yarn wherein a plurality of the third yarn sections (as seen in annotated Figure 8M) and a plurality of the fourth yarn sections are arranged in a toe region of the shoe upper extending between a medial side of the shoe upper and a lateral side of the shoe upper (as seen in annotated Figure 8M); and wherein the plurality of the third and fourth yarn sections are each arranged on at least a portion of the plurality of the first and second yarn sections (as seen in annotated Figure 8M), wherein the first continuous yarn is arranged on the first surface without penetrating the first surface (paragraphs 0036 and 0046 – Meschter discloses many different ways in which yarns can be attached to a material surface to include bonding which would prevent the yarns from penetrating the surface);  and wherein the second continuous yarn is arranged on the first surface without penetrating the first surface (paragraphs 0036 and 0046 – Meschter discloses many different ways in which yarns can be attached to a material surface to include bonding which would prevent the yarns from penetrating the surface).  
However, Meschter does not specifically disclose comprising a first yarn section having a central axis and a second yarn section having a central axis; a second continuous yarn comprising a third yarn section having a central axis and a fourth yarn section having a central axis, wherein the first yarn section is arranged adjacent to the second yarn section such that the central axes of the first and second yarn sections are substantially parallel to each other, and the third yarn section is arranged adjacent to the fourth yarn section such that the central axes of the third and fourth yarn sections are substantially parallel to each other.  
Dojan teaches comprising a first yarn section (as best seen in Figure 4 and 7B) having a central axis and a second yarn section having a central axis (as best seen in Figure 4 and 7B), a second continuous yarn comprising a third yarn section having a central axis (as best seen in Figure 4 and 7B) and a fourth yarn section having a central axis (as best seen in Figure 4 and 7B), wherein the first yarn section is arranged adjacent to the second yarn section such that the central axes of the first and second yarn sections are substantially parallel to each other (as best seen in Figure 4 and 7B), and the third yarn section is arranged adjacent to the fourth yarn section such that the central axes of the third and fourth yarn sections are substantially parallel to each other (as best seen in Figure 4 and 7B). 

Meschter is analogous art to the claimed invention as it relates to footwear with stitched/ embroidered yarn uppers; and, Dojan is analogous art to the claimed invention in that it also provides footwear with embroidered yarns on the upper.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the yarn sections of Meschter, with yarn sections being embroidered to the upper top surface, as taught by Dojan, in order to form an upper that can be reinforced in specific region and achieve a textured ornamental effect to meet a user’s personal style; and, the substitution of one attached yarn element for another would be a simple substitution of one known element (the yarn sections of Meschter) for another (yarn section of Dojan to obtain predictable results, an ability to create a selectively stronger reinforced upper without adding unnecessary weight to the upper which is aesthetically appealing.

Regarding claim 22, the modified upper for a sports shoe of the combined references discloses a second plurality of the third yarn sections (as seen in annotated Figure 8M of Meschter above –the heel region contains the third yarn sections going in one directions –the section contains multiple yarns as such the section is capable of having first and second pluralities) and a second plurality of the fourth yarn sections (as seen in annotated Figure 8M of Meschter above –the heel region contains the third yarn sections going in one directions –the section contains multiple yarns as such the section is capable of having first and second pluralities) are each arranged in a heel region of the shoe upper (as seen in annotated Figure 8M of Meschter below).  
[AltContent: arrow][AltContent: textbox (Heel region)]
    PNG
    media_image6.png
    724
    434
    media_image6.png
    Greyscale


Regarding claim 23, Meschter discloses a shoe upper for a sports shoe (as seen in annotated Figure 1), comprising: a first layer (as seen in annotated Figure 1) with a first surface (as seen in annotated Figure 1); a first continuous yarn (as seen in annotated Figures 8K and 8M) and wherein a plurality of the first yarn sections (as seen in annotated Figure 8M) and a plurality of the second yarn sections cover a majority of the first surface of the shoe upper (as seen in annotated Figure 8M) in which a combined yarn density of the plurality of the first yarn sections and the plurality of the second yarn sections is 5 to 20 yarns per centimeter (paragraph 0041 and 0051) wherein the first yarn section and the second yarn section are each arranged on the first surface without penetrating the first surface (paragraphs 0036 and 0046 – Meschter discloses many different ways in which yarns can be attached to a material surface to include bonding which would prevent the yarns from penetrating the surface).

However, Meschter does not specifically disclose a first yarn section having a central axis and a second yarn section having a central axis, wherein the first yarn section is arranged adjacent to the second yarn section such that the central axes of the first and second yarn sections are substantially parallel to each other.  
Dojan teaches comprising a first yarn section (as seen in annotated Figures 4 and 7B) having a central axis (as seen in annotated Figures 4 and 7B) and a second yarn section having a central axis (as seen in annotated Figures 4 and 7B), wherein the first yarn section (as seen in annotated Figures 4 and 7B) and the second yarn section (as seen in annotated Figures 4 and 7B) are each arranged wherein the first yarn section is arranged adjacent to the second yarn section (as seen in annotated Figures 4 and 7B) such that the central axes of the first and second yarn sections are substantially parallel to each other (as seen in annotated Figures 4 and 7B).

Meschter is analogous art to the claimed invention as it relates to footwear with stitched/ embroidered yarn uppers; and, Dojan is analogous art to the claimed invention in that it also provides footwear with embroidered yarns on the upper.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the yarn sections of Meschter, with yarn sections being embroidered to the upper top surface, as taught by Dojan, in order to form an upper that can be reinforced in specific region and achieve a textured ornamental effect to meet a user’s personal style; and, the substitution of one attached yarn element for another would be a simple substitution of one known element (the yarn sections of Meschter) for another (yarn section of Dojan to obtain predictable results, an ability to create a selectively stronger reinforced upper without adding unnecessary weight to the upper which is aesthetically appealing.

Regarding claim 24, presently there is no art that reads on the claim as written.

Arguments

Applicants arguments have been fully considered. Applicants arguments are directed to the newly added claims and the amended claims. In view of Applicant's amendments, the search has been updated, and a new grounds of rejection on the amended claims is applied above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732